Exhibit 10.4

SEPARATION AND CONSULTING AGREEMENT

This Separation and Consulting Agreement (“Agreement”) is made effective as of
February 26, 2016 (“Effective Date”), by and between The Greenbrier Companies,
Inc. (the “Company”) and William G. Glenn (“Glenn”).

RECITAL

The Company and Glenn desire to enter into this Agreement, setting forth the
terms and conditions relating to Glenn’s transition from his current position
with the Company and his potential engagement as a consultant to the Company
following the cessation of his employment with the Company.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Glenn agree as follows:

ARTICLE 1

Employment and Separation

1.1 Employment Status. As of the Effective Date, Glenn shall resign from his
current position as an executive officer and Senior Vice President and Chief
Commercial Officer of the Company and shall also resign as all other roles as
director, officer, manager, board member and any other position of any and all
subsidiaries of the Company, except as provided in Section 1.3 below.

1.2 Employment Term. Glenn shall serve as a non-officer employee of the Company
under the terms of this Agreement for the period beginning on the Effective Date
and ending on May 31, 2016, which may be extended for an additional period by
mutual consent of the parties (“Employment Term”). Notwithstanding any provision
of this Agreement to the contrary, the Employment Term may be terminated by the
Company or Glenn at any time and for any reason. If employment term is
terminated, all remaining provisions of this agreement remain in force, subject
to the survival provisions set forth in Section 4.9. For avoidance of doubt,
this Agreement does not guarantee or imply any right to continued employment for
any period whatsoever. The Company and Glenn acknowledge that Glenn’s employment
is and shall continue to be at-will and no representative of the Company, other
than the Company’s Chief Executive Officer (“CEO”), has the authority to alter
the at-will employment relationship.

1.3 Position; Duties. During the Employment Term, Glenn shall serve as the
President of the Management Board of WagonySwidnica S.A., a wholly-owned
indirect subsidiary of the Company, reporting to the Company’s CEO, and shall
have the duties and responsibilities as may be reasonably assigned from time to
time by the CEO, including principally, (i) succession planning by providing
recommendations and any necessary support within the Company’s Commercial
organization for Europe and the Middle East; (ii) work to obtain a mutually
acceptable comprehensive Term Sheet/Letter of Intent with the counterparty in
Project Star (the Term Sheet/Letter of Intent should identify the material terms
of a proposed transaction which would allow Project Star to advance immediately
to the formal diligence and documentation stage); (iii) upon the Company’s
request and in coordination with the Company’s

 

1



--------------------------------------------------------------------------------

CEO, work with key customers and other key relationships on transition to new
management within the Commercial organization; and (iv) work as required with
studies and support of GCC market and SAR.

1.4 Performance of Duties. During the Employment Term, Glenn will devote his
reasonable full-time energies and efforts exclusively in furtherance of the
business of the Company and its affiliates. Glenn will perform his duties during
the Company’s normal business hours and at other reasonably necessary times.
Glenn will extend his best efforts on behalf of the Company and will abide by
all policies and decisions made by the Company, as well as all applicable
foreign, federal, state and local laws, regulations and ordinances. Glenn will
act in the best interest of the Company at all times. Notwithstanding the
foregoing, Glenn will be permitted to serve as an outside director on the board
of directors of Columbia Machine, Inc., Vancouver, WA, and of nonprofit or
charitable entities, provided such entities do not compete with the Company, and
may participate in other professional, civic, governmental organizations and
activities that do not materially affect Glenn’s ability to carry out the duties
hereunder.

1.5 Base Salary. As compensation for Glenn’s performance of the duties during
the Employment Term, Glenn shall be paid a base salary at a rate of $360,000.00
per annum (“Base Salary”), payable in accordance with the Company’s customary
payroll practices, less required deductions for state and federal withholding
tax, social security and all other employment taxes and payroll deductions.

1.6 Bonus. Although Glenn will not hold an “Eligible Executive Officer Position”
during the Employment Term within the meaning of the Company’s 2016 officer
incentive bonus plan, Glenn will receive a cash performance-based bonus for the
fiscal year ending August 31, 2016 pursuant to the Company’s 2016 officer
incentive bonus plan as if Glenn had remained an Eligible Executive Officer at
the time of the bonus payment, without regard to whether the Employment Term
expires before August 31, 2016, provided that and contingent upon Glenn having
provided to the Company a signed, comprehensive release of claims against the
Company and its affiliates as of the date of determination of such bonus, in
substantially the form attached as Exhibit A to this Agreement.

1.7 Separation. As a material condition of this Agreement, on or before the
Effective Date, Glenn agrees to submit an undated resignation as President of
the Management Board of WagonySwidnica S.A. to be effective upon the expiration
or earlier termination of the Employment Term and the Consulting Term, if
applicable, or earlier upon appointment of a new President of the Management
Board of WagonySwidnica S.A., as provided in Section 1.2 above.

1.8 Indemnification and D&O Insurance. The Indemnification Agreement, dated
December 5, 2008 between Glenn and the Company remains in full force and effect
in accordance with its terms. Glenn shall remain as an insured individual for
his activities as President of Management Board of WagonySwidnica S.A. under any
Company directors’ and officers’ insurance policy as the Company may have in
place from to time.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

Consulting Engagement

2.1 Consulting Status. Upon the cessation of his employment with Company, Glenn,
in his sole discretion, may become a consultant to the Company. Glenn’s status
shall be as an independent contractor, and the Company shall have no authority
to supervise the time, manner or place of Glenn’s performance of services as a
consultant. Glenn may perform work for other individuals and entities, provided
that such work does not interfere with the services he provides to the Company
and does not violate any provision of Article 4 below.

2.2 Consulting Term. Glenn’s consulting term under this Agreement, if any, shall
begin immediately following the expiration of the Employment Term, including any
extensions thereto, and shall continue until December 31, 2016. If the
Employment Term is extended beyond May 31, 2016 under Section 1.2, then the
consulting engagement period shall be extended by the same amount of time the
employment period is extended past May 31, 2016 (the “Consulting Term”).
Notwithstanding any provision of this Agreement to the contrary, the Consulting
Term may be terminated at any time prior to the expiration of the Consulting
Term by mutual agreement of Glenn and the Company.

2.3 Consulting Fees. As compensation for Glenn’s performance of the duties
during the initial Consulting Term ending December 31, 2016, or as extended
under Section 2.2 above, the Company shall pay Glenn a monthly Consulting Fee in
the amount of $30,000.00 per month (the “Consulting Fees”) for full-time work
and as pro-rated for less time worked. The Company will not withhold any income
or payroll taxes from the Consulting Fees, and Consultant will be responsible
for all applicable federal, state, local and foreign income and/or payroll taxes
due as a result of receipt of the Consulting Fees.

2.4 Extension of Consulting Term.

2.4.1 Prior to commencement of the Consulting Term, Glenn may elect to extend
the Consulting Term beyond the initial scheduled end date by the number of days
equal to Glenn’s unused Paid Time Off “(PTO”) days accrued as of the last day of
the Employment Term. Glenn must provide the Company with written notice of such
election no less than ten days prior to commencement of the Consulting Term.

2.4.2 Prior to the expiration of the Consulting Term, including any extension as
provided in Section 2.4.1, Glenn may elect to extend the Consulting Term beyond
its scheduled end date by up to an additional twelve months, to be paid at a
mutually agreed rate and scope of work by the parties. Glenn must provide the
Company with written notice of such election no less than ten days prior to
expiration of the Consulting Term.

2.5 Consulting Duties. During the Consulting Term, including any extensions as
provided in Section 2.4.1 or 2.4.2, Glenn will report to the Company’s CEO, and
shall have the duties and responsibilities as may be reasonably assigned from
time to time by the CEO.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

Other Compensation and Benefits

3.1 Restricted Stock Units.

3.1.1 During the Employment Term, all unvested time-based Restricted Stock Units
held by Glenn shall continue to vest, in accordance with the terms and
conditions of the applicable Restricted Stock Unit Agreements (each, an “RSU
Agreement”).

3.1.2 Upon the expiration of the Employment Term, the vesting of all unvested
time-based Restricted Stock Units as set forth on the RSU vesting schedule
attached as Exhibit B shall immediately accelerate, and such RSUs will become
fully vested.

3.1.3 As of the Effective Date, the performance-based Restricted Stock Units
held by Glenn as set forth on Exhibit B which pertain to the performance period
ending on August 31, 2017 will expire unvested. The performance-based Restricted
Stock Units held by Glenn as set forth in Exhibit B which pertain to the
performance period ending on August 31, 2016 shall continue to vest based on
performance in accordance with the terms and conditions of the applicable RSU
Agreement, as determined by the Compensation Committee in November 2016, as if
Glenn had remained an eligible RSU plan participant at the time of the vesting.

3.1.4 Each RSU Agreement described above is deemed to be amended to provide for
modified vesting as described above.

3.2 Office/Equipment Support. During the Employment Term and the Consulting
Term, including any extensions under Section 2.4, the Company shall provide
reasonable access to the Company’s offices and administrative support and
support to Glenn as reasonably necessary for Glenn to perform services for the
Company. This support includes providing Glenn with a mobile telephone, iPad,
and executive assistance support.

3.3 Paid Time Off. During the Employment Term, Glenn shall be entitled to accrue
PTO in accordance with the Company’s standard policies and guidelines. Unless
Glenn elects to extend the Consultation Term pursuant to Section 2.4.1, any
accrued, unused PTO will be paid out at the expiration of the Employment Term.

3.4 401(k). During the Employment Term, Glenn is entitled to participate in the
Company’s 401(k) program in the same manner as all other employees and, upon
termination of employment, shall have the same options available to all other
employees under such program.

3.5 Life Insurance. During the Employment Term, Glenn is entitled to participate
in and benefit from the Company’s group term life insurance coverage in the same
manner of all other employees and, upon termination of employment, shall have
the options available to all other employees under such program. During the
Employment Term and the Consulting Term, including any extension as provided in
Section 2.4, the Company shall continue Glenn’s executive life insurance, in
place as of the Effective Date. In accordance with the Company’s executive life
insurance program, the Company shall transfer to Glenn the ownership of any such
Company owned policy, including without limitation the right to the cash
surrender value of the policy, upon expiration of employment or, if applicable,
consulting engagement.

 

4



--------------------------------------------------------------------------------

3.6 Medical Insurance. During the Employment Term, Glenn will be eligible to
participate in, subject to Glenn’s continued payment of his portion of such
premiums, all employee benefit plans available to full-time, executive employees
of the Company, subject to the terms and conditions of the Company’s benefit
plans, including health, dental and vision insurance benefits. During the
Consulting Term, including any extensions under Section 2.4, but in any event
not to exceed eighteen (18) months following the expiration of the Employment
Term, the Company shall provide for continuation coverage pursuant to COBRA for
Glenn and/or his family provided that Glenn pays the Company an amount equal to
the applicable premium for employee health benefits that Glenn paid as an
employee of the Company. “COBRA” refers to the Consolidated Omnibus Budget
Reconciliation Act of 1985. Company reserves the right to change or eliminate
its medical benefits applicable to all employees and to Glenn on a prospective
basis without advance notice to Glenn.

3.7 Automobile Allowance. Until December 31, 2016, Glenn shall be entitled to
participate in the Company’s automobile allowance program at the same level as
of the Effective Date.

3.8 Country Club Dues. Until December 31, 2016, the Company agrees to continue
paying such portion of Glenn’s country club dues as the Company is paying as of
the Effective Date.

3.9 IRS Section 409A. The parties intend that all compensation and benefits
provided for under this Agreement shall either be exempt from IRC §409A, or
shall be paid or provided in accordance with the requirements of IRC §409A,
including, without limitation, the imposition of a delay in the payment of cash
or transfer of other benefits to Glenn until a date that is six months after the
date of Glenn’s separation from service, as that term is defined in Treas. Reg.
§1.409A-1(h), if Glenn is determined to be a “specified employee” as defined
under IRC §409A.

3.10 SEC Compliance. During the Employment Term and Consulting Term, including
any extensions under Section 2.4, Glenn shall comply, to the extent applicable,
with all requirements of Section 16 of the Securities Exchange Act of 1934 and
the Company’s insider trading policies and procedures.

3.11 Condition. Glenn expressly acknowledges that all compensation, bonuses, and
benefits provided under this Article 3 are contingent upon and subject to
Glenn’s compliance with Article 4 below.

ARTICLE 4

Restrictive Covenants

4.1 Protected Information.

4.1.1 Covenant. During and after expiration of Glenn’s Employment Term and
Consulting Term, including extensions under Section 2.4, Glenn shall not,
directly or indirectly, use, divulge, furnish or make accessible to any person,
firm, corporation, association or other entity, or use in any manner, any
Protected Information (as defined below), or cause any Protected Information to
enter the public domain, except as may be required in the regular course of
Glenn’s engagement by the Company.

 

5



--------------------------------------------------------------------------------

4.1.2 Access to Protected Information. The Company has advised Glenn and Glenn
has acknowledged that it is the policy of the Company to maintain as secret and
confidential all Protected Information, and that Protected Information has been
and will be developed at substantial cost and effort to the Company. Glenn
acknowledges that Glenn will acquire Protected Information with respect to the
Company, which information is a valuable, special, and unique asset of the
Company’s business and operations, and that disclosure of such Protected
Information would cause irreparable damage to the Company.

4.1.3 Glenn-Created Protected Information. Glenn agrees to promptly disclose to
the Company all Protected Information developed in whole or in part by Glenn
during employment and/or consulting engagement with the Company and which
relates to the Company’s business. Such Protected Information is, and shall
remain, the exclusive property of the Company. All Protected Information created
during Glenn’s employment and/or consulting engagement with the Company
(excluding writings unrelated to the Company’s business) are considered to be
“works-for-hire” for the benefit of the Company, and the Company shall own all
rights in such Protected Information.

4.1.4 Return of Confidential Records. All forms of information and all physical
property made or compiled by Glenn prior to or during the Employment Term and
the Consulting Term, including extensions under Section 2.4, containing or
relating in any way to Protected Information shall be the Company’s exclusive
property. All such materials and any copies thereof shall be held by Glenn in
trust solely for the benefit of the Company and shall be delivered to the
Company upon expiration of Glenn’s employment and/or consulting engagement, or
at any other time upon the Company’s request.

4.1.5 Protected Information. “Protected Information” means trade secrets,
confidential and propriety business information of the Company, any information
of the Company other than information which has entered the public domain
(unless Employee caused such information to enter the public domain), and all
valuable and unique information and techniques acquired, developed or used by
the Company relating to its business, operations, employees, customers and
suppliers, which give the Company a competitive advantage over those who do not
know the information and techniques, and which are protected by the Company from
unauthorized disclosure, including but not limited to, financial information and
conditions, customer and customer lists (including potential customers
identified by the Company), sources of supply, processes, patented or
proprietary technologies, plans, materials, pricing information, internal
memoranda, marketing plans, internal policies, and products and services which
may be developed from time to time by the Company and its agents or employees.

4.2 Non-Solicitation. Glenn agrees that, during his Employment Term and
Consulting Term, including extensions under Section 2.4, and for a period of two
(2) years after the expiration of the employment and/or consulting engagement,
including extensions thereto, or the earlier termination of this Agreement,
Glenn will not directly or indirectly, in any capacity (a) solicit any customer
or vendors of the Company or its affiliates; or (b) persuade or seek to persuade
any customer or vendors of the Company or its affiliates to cease to do business
or reduce the amount of business that customer or vendor is then doing with the
Company or its affiliates, in each case other than in the normal course of
business relating to Glenn’s employment with a company not covered by the
restrictions defined in Section 4.5.

 

6



--------------------------------------------------------------------------------

4.3 Non-Interference with Employment Relationships. Glenn agrees that during his
Employment Term and Consulting Term, including extensions under Section 2.4, and
for a period of two (2) years after the expiration of Glenn’s employment and/or
consulting engagement, including extensions thereto, or the earlier termination
of this Agreement, Glenn will not (a) directly or indirectly solicit, induce, or
encourage any employee of the Company to leave his or her employment with the
Company or interfere with any employment relationship between the Company and
any of its employees, or (b) hire or encourage or assist any other person to
hire any person who has been an employee of the Company within the previous
twelve (12) months.

4.4 Disclosure of Business Opportunities. During the Employment Term and the
Consulting Term, including extensions under Section 2.4, Glenn agrees to
promptly and fully disclose to the Company, and not to divert to his own use or
benefit or the use or benefit of others, any business opportunities involving
any existing or prospective line of business, customer, product or activity of
the Company or any business opportunities that otherwise should be afforded to
the Company.

4.5 Non-Competition. As a condition of Glenn’s consulting engagement under
Article 2 of this Agreement, Glenn agrees that, during the Consulting Term,
including extensions under Section 2.4, and for a period of two (2) years after
the expiration of the Consulting Term, including any extensions thereto, or the
earlier termination of this Agreement, Glenn will not directly or indirectly,
own (as an asset or equity owner), be employed by, or consult for any individual
or entity, or participate in the start-up of, any business that (i) manufactures
railcars, railcar components or barges in North America, Europe, Brazil or the
GCC countries; (ii) maintains, services or repairs railcars or railcar parts and
components in North America, Europe, Brazil, or the GCC countries; (iii) leases
railcars, provided that this subjection 4.5(iii) will only apply to leasing
businesses located and/or doing business in Europe and to GATX, Trinity Leasing,
Union Tank Car, American Railcar Leasing, and any affiliate or captive leasing
company of any of the foregoing or any other freight railcar manufacturer;
(iv) manages railcars in North America, Europe, Brazil or the GCC countries,
subject to the exceptions set forth immediately following. This Section does not
prevent Glenn from working for agreed upon railcar management companies and
suppliers for either employment or consulting engagements, provided that the CEO
consents to such a relationship after consultation with Glenn and based on the
CEO’s determination in his reasonable discretion that such a relationship does
not create a conflict of interest or harm to the Company. Ownership of one
percent (1%) or less of the outstanding stock of a publicly traded corporation
will not be deemed a violation of this provision. Glenn acknowledges that the
geographic scope of this restriction is reasonably necessary to protect the
Company’s legitimate interests, particularly in light of Glenn’s position with
the Company, Glenn’s corresponding duties, responsibilities and authority, and
the Company’s current business plans and expansion efforts. Notwithstanding the
foregoing, Company will, on request of Glenn, give reasonable good faith
consideration to waiving all or a portion of the covenant to enable Glenn to
obtain new employment, provided Glenn furnishes the Company with the name of the
employer, a description of the employer’s business and the job description. The
Company will consider waiving all or a portion of the covenants if the Company
determines, in its good faith judgment, that the new employment does not pose a
substantial threat to the Company’s competitive or economic interest.

 

7



--------------------------------------------------------------------------------

4.6 Publicity. Except as otherwise required by law, the parties agree to work
together regarding any public announcement related to this Agreement and the
covenants herein. The parties will cooperate and coordinate messaging and
issuance of any press release, including internal communication regarding
Glenn’s ongoing role and transition within the Company.

4.7 Non-Disparagement. Glenn agrees not to disparage the Company or its
officers, directors, employees, shareholders or agents, in any manner likely to
be harmful to them or their business, business relationships or personal
reputations. Glenn shall respond accurately and fully to any questions, inquiry
or request for information when required by legal process, notwithstanding the
foregoing. Glenn will report to the CEO any defamatory comments made about him
by any individual Company employee or agent, and the Company will take
reasonable measures to cease such communications.

4.8 Cooperation. Glenn agrees that during his Employment Term and Consulting
Term, including any extensions under Section 2.4, and for a period of twelve
(12) months after the expiration of Glenn’s employment and/or consulting
engagement, including extensions thereto, or the earlier termination of this
Agreement, Glenn will cooperate with the Company in responding to the reasonable
requests of the Board, the Company’s or its General Counsel, in connection with
outstanding projects and any and all existing or future litigation,
arbitrations, mediations or investigations brought by or against the Company, or
its affiliates, agents, officers, directors or employees, whether
administrative, civil or criminal in nature, in which the Company reasonably
deems Glenn’s cooperation necessary or desirable. In such matters, Glenn agrees
to provide the Company with reasonable advice, assistance, and information,
including offering and explaining evidence, providing sworn statements, and
participating in discovery and trial preparation and testimony. Glenn also
agrees to promptly send the Company copies of all correspondence (for example,
but not limited to, subpoenas) received by Glenn in connection with any such
legal proceedings, unless Glenn is expressly prohibited by law from so doing.
The Company will reimburse Glenn for reasonable out-of-pocket expenses incurred
by Glenn as a result of his cooperation with the obligations described in this
Section, within 30 day of the presentation of appropriate documentation thereof,
in accordance with the Company’s standard reimbursement policies and procedures.

4.9 Survival of Undertakings and Injunctive Relief.

4.9.1 Survival. The provisions of Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.7 and
4.8 shall survive the expiration of Glenn’s employment and/or consulting
engagement, or the earlier termination of this Agreement (irrespective of the
reasons therefore). In the event of any violation of Sections 4.1, 4.2, 4.3,
4.4, and 4.5 Glenn further agrees that the time periods set forth in such
sections shall be extended by the period of such violation.

4.9.2 Injunctive Relief. Glenn acknowledges and agrees that the restrictions
imposed upon him by this Article 4 and the purpose of such restrictions are
reasonable and are designed to protect the Protected Information and the
continued success of the Company without unduly restricting Glenn’s future
employment by himself or others. Furthermore, Glenn acknowledges that, in view
of the Protected Information which Glenn has or will acquire or has or will have
access to, and in view of the necessity of the restrictions contained in this
Article 4 any violation of any provision of this Article 4 hereof would cause
irreparable injury to the Company with respect to the resulting disruption in
its operations. By reason of the foregoing,

 

8



--------------------------------------------------------------------------------

Glenn consents and agrees that if he violates any of the provisions of this
Article 4, the Company shall be entitled, in addition to any other remedies that
it may have, including money damages, to an injunction to be issued by a court
of competent jurisdiction, restraining Glenn from committing or continuing any
violation of such sections of this Agreement.

4.10 References to the Company. All references to the Company in this Article 4
shall be deemed to include any subsidiary, parent, successor in interest, or
other affiliate of the Company.

ARTICLE 5

Release of Claims

5.1 Release. In exchange for and in consideration of the payments, benefits, and
other commitments described herein, including but not limited to Glenn’s
continued employment by the Company, as provided by Article 1, and consulting
engagement with the Company, as provided by Article 2, Glenn, for him and for
each of his heirs, executors, administrators and assigns, hereby fully releases,
acquits and forever discharges the Company and its subsidiaries, divisions,
affiliates, successors, assigns, beneficiaries, insurers, representatives,
agents, and all of the Company’s past and present directors, officers and
employees, from any and all, both past and present, claims, liabilities, causes
of action, demands to any rights, damages, costs, attorneys’ fees, expenses and
compensation whatsoever, of whatever kind or nature, in law, equity or
otherwise, whether known or unknown, vested or contingent, suspected or
unsuspected, that Glenn may now have, has ever had, or hereafter may have,
relating directly or indirectly to his employment with the Company or its
subsidiaries and/or his termination of employment. Glenn also releases any and
all claims Glenn may have that arose prior to the date of this Agreement and
hereby specifically waives and releases all claims, including, but not limited
to, those arising under Title VII of the Civil Rights Act of 1964; the Civil
Rights Act of 1991; the Equal Pay Act; the Americans With Disabilities Act of
1990; the Rehabilitation Act of 1973; Sections 1981 through 1988 of Title 42 of
the United States Code; the Immigration Reform and Control Act; the Workers
Adjustment and Retraining Notification Act; the Occupational Safety and Health
Act; the Sarbanes-Oxley Act of 2002; the Consolidated Omnibus Budget
Reconciliation Act (COBRA); the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1971; the National Labor Relations Act; the
Fair Labor Standards Act; the Genetic Information Nondiscrimination Act (GINA);
all as amended, and any and all similar state or local statutes, ordinances, or
regulations, as well as all claims arising under federal, state, or local law
involving any tort, an express or implied employment contract, covenant of good
faith and fair dealing or other statute, contract, breach of fiduciary duty,
fraud, misrepresentation, defamation or other theory. Notwithstanding the
foregoing, Glenn is not waiving any right that cannot be waived under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; however, Glenn hereby disclaims and
waives any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

ARTICLE 6

Miscellaneous

6.1 Assignment and Transfer. Glenn’s rights and obligations under this Agreement
shall not be transferable by assignment or otherwise, and any purported
assignment, transfer or

 

9



--------------------------------------------------------------------------------

delegation thereof shall be void. This Agreement shall inure to the benefit of,
and be binding upon and enforceable by, any purchaser of substantially all of
the Company’s assets, any corporate successor to the Company or any assignee
thereof.

6.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oregon without regard to conflict of
law principles.

6.3 Entire Agreement. This Agreement, together with the amendment to the
Restricted Stock Agreements, contains the entire agreement and understanding
between the parties hereto and supersedes any prior or contemporaneous written
or oral agreements, representations and warranties between them respecting the
subject matter hereof.

6.4 Amendment. This Agreement may be amended only in writing signed by Glenn and
by a duly authorized executive officer of the Company.

6.5 Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.

6.6 Notices. Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, with postage
prepaid, to Glenn’s residence (as noted in the Company’s records), or to the
Company’s principal office, as the case may be.

6.7 Disputes. Any controversy, claim or dispute arising out of or relating to
this Agreement or the employment and/or consulting relationship, either during
the existence of the employment and/or consulting relationship or afterwards,
between the parties hereto, their assignees, their affiliates, their attorneys,
or agents, shall be litigated solely in state or federal court in Multnomah
County, Oregon. Each party (a) submits to the jurisdiction of such court,
(b) waives the defense of an inconvenient forum, (c) agrees that valid consent
to service may be made by mailing or delivery of such service to the Oregon
Secretary of State (the “Agent”) or to the party at the party’s last known
address, if personal service delivery cannot be easily effected, and
(d) authorizes and directs the Agent to accept such service in the event that
personal service delivery cannot easily be effected.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.

 

THE GREENBRIER COMPANIES, INC. By:  

/s/ Martin R. Baker

   

/s/ William G. Glenn

 

Title:

 

 

Senior Vice President

    WILLIAM G. GLENN Dated:  

February 26, 2016

    Dated:  

February 26, 2016

 

10



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

William G. Glenn, together with his heirs, family members, executors,
administrators, agents and assigns (“Glenn”) hereby fully releases, acquits and
forever discharges The Greenbrier Companies, Inc., (“Greenbrier”) its
subsidiaries, affiliates, officers, directors, shareholders, employees, agents
and attorneys, both past and present (collectively, the “Released Parties” and
individually, a “Released Party”) from any and all claims, liabilities, causes
of action, demands to any rights, costs, attorneys’ fees, expenses and
compensation whatsoever, of whatever kind or nature, in law, equity or
otherwise, whether known or unknown, vested or contingent, suspected or
unsuspected, that Glenn may now have, has ever had, or hereafter may have,
relating directly or indirectly to his employment with Greenbrier and/or his
termination of employment.

Glenn also releases any and all claims Glenn may have that arose prior to the
date of this Release and hereby specifically waives and releases all claims
against any Released Party, including without limitation those arising under
Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Equal Pay Act; the Americans With Disabilities Act of 1990; the Rehabilitation
Act of 1973; the Age Discrimination in Employment Act; Sections 1981 through
1988 of Title 42 of the United States Code; the Immigration Reform and Control
Act; the Workers Adjustment and Retraining Notification Act; the Occupational
Safety and Health Act; the Sarbanes-Oxley Act of 2002; the Consolidated Omnibus
Budget Reconciliation Act (COBRA); the Family and Medical Leave Act; the
Employee Retirement Income Security Act of 1971; the National Labor Relations
Act; the Fair Labor Standards Act; all as amended, and any and all similar state
or local statutes, ordinances, or regulations, as well as all claims arising
under federal, state, or local law involving any tort, an express or implied
employment contract, covenant of good faith and fair dealing or other statute,
contract, breach of fiduciary duty, fraud, misrepresentation, defamation or
other theory.

This release includes a release of all claims under the Age Discrimination in
Employment Act (“ADEA”), and, therefore, pursuant to the requirement of the
ADEA, Glenn acknowledges that he has been advised in writing that: (a) this
release includes, but is not limited to, all rights or claims arising under the
ADEA up to and including the date of execution of this release; (b) Glenn should
consult with an attorney before executing this release; (c) Glenn has up to
twenty-one (21) days within which to consider this release; (d) Glenn has seven
(7) days following execution of this release to revoke this release; and
(e) this release of claims under the ADEA shall become effective and enforceable
on the eighth day after Glenn signs and delivers this Agreement to the Company’s
Chief Human Resources Officer. Nothing in this release prevents or precludes
Glenn from challenging, or seeking a determination in good faith of, the
validity of this waiver under the ADEA or the Older Workers’ Benefit Protection
Act (nor does it impose

 

11



--------------------------------------------------------------------------------

any condition precedent, penalties or cost for doing so, unless specifically
authorized by federal law), or from participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission.

 

 

William G. Glenn

Date signed:  

 

 

12



--------------------------------------------------------------------------------

EXHIBIT B

RSU VESTING SCHEDULE

 

Status of Unvested RSUs

   Date of
Grant    # of
Remaining
Units      Vesting Date  

William Glenn

           5/5/16         5/22/16         5/28/16         8/31/16 *      5/5/17
        5/22/17         8/31/17 *      5/22/18   

Time Based Units

   5/28/13      2,539               2,539                    5/5/14      2,691
        1,346                 1,345               5/22/15      6,250           
2,084                 2,083           2,083         

 

 

                       

Total Time Based Units

        11,480                               

 

 

                       

Performance Based Units

   5/5/14      4,037                  4,037                 5/22/15      6,250
                         6,250           

 

 

                       

Total Performance Based

        10,287                               

 

 

                       

Total RSUs

        21,767                               

 

 

                       

 

* Performance RSUs at Target Level

 

13